MEMORANDUM**
California state prisoner Michael Lee McKelly appeals pro se the district court’s entry of judgment following a jury verdict *489for defendants in his 42 U.S.C. § 1983 action alleging excessive force during his 1999 arrest. We have jurisdiction pursuant to 28 U.S.C. § 1291.
We affirm the district court’s judgment because neither of the rules McKelly cites on appeal would establish a basis for reversal in any event due to jury misconduct. See Fed.R.Civ.P. 403 and 609.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.